Citation Nr: 1617843	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  09-29 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression disorders, and a disability manifested by disturbance of sleep.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1965 to November 1965 (6 months, 13 days).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.  In January 2012, the Board reopened and remanded the issue for further evidentiary development.  The issue was again remanded in May 2014 for a VA examination, and November 2015 for an addendum opinion.

In March 2011, the Veteran had a hearing before the undersigned via a Travel Board Hearing.  A transcript of that hearing is of record.  

In April 2014, the Veteran submitted a claim for non-service connected pension.  To date, it appears that the RO has not yet issued a rating decision addressing the pension claim.  Therefore, that issue is referred to the RO for consideration.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder clearly and unmistakably pre-existed his active service.

2.  The evidence clearly and unmistakably shows that the Veteran's pre-existing psychiatric disability was not aggravated by in-service injury or as a result of any incident in service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression disorders, and a disability manifested by disturbance of sleep have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  

The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided adequate notice in a letter dated September 2008.  Further, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision).  Thus, VA has satisfied its duty to notify the Veteran prior to the initial adjudication.  

The Board also finds that the duty-to-assist requirements have been fulfilled.  Service treatment records and identified post-service private records and VA records have been requested.  VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  

VA has obtained an examination with respect to the claim in June 2014, and an addendum opinion in January 2016, and the Board finds these examinations to be adequate for rating purposes as the examiners reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant, 17 Vet. App. at 131.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Facts and Analysis

The Veteran, who served for 6 months and 13 days, contends that he is entitled to the presumption of soundness at entry into service, since no psychiatric disorder was diagnosed at entry.  The Veteran's service entrance examination was negative for any indication of a psychiatric disorder or psychiatric symptoms.  Because there is no evidence of a psychiatric disorder on these documents, the presumption of soundness attaches.  38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b)(1).

The Veteran was diagnosed with schizoid personality while on active duty.  At September 1965 psychiatric evaluation,some three months after his service entry, the Veteran reported that he could not relax emotionally in school, and that he had experienced "nerves" four years earlier, after a pre-service automobile accident.  

At a June 2014 VA mental disorders examination, the Veteran reported having emotional problems dating back to his childhood and participation in school.  The Veteran described living an "overprotected life" while growing up due to a nephritis diagnosis.  He had conflict with his parents, poor social interactions with his peers, and only completed high school through the 9th grade.  The examiner diagnosed the Veteran with major depressive disorder, recurrent, in partial remission, with anxious distress.  The examiner opined that it was less likely than not that the Veteran's depressive disorder was caused by his active duty service.  The rationale provided was that the emotional, social, and academic difficulties the Veteran experienced prior to service represented clear evidence that the Veteran's psychiatric disorder pre-existed service.  

At a June 2014 VA examination, the Veteran reported that, following service, he had long periods of employment and several long-term relationships.  He described having a supportive family.  His periods of increased depression and anxiety were associated with difficult situations in his life such as relationship problems, physical injuries, and the loss of loved ones.  Therefore, the examiner found that the Veteran's psychiatric disorder was not permanently increased in severity by his active duty service.  

In a November 2015 Board remand, the Board noted that the June 2014 VA opinion needed clarification.  The June 2014 VA examination report specifically states that the Veteran's psychiatric condition pre-existed service.  The presumption of soundness cannot be rebutted by VA unless the evidence shows both clear and unmistakable evidence that the Veteran's disease or injury pre-existed service, and there is clear and unmistakable evidence that the pre-existing disability was not aggravated by service.  38 U.S.C.A. § 1111.  

The examiner stated it was less likely than not that the Veteran's depressive disorder was caused by his active duty service, and less likely than not aggravated by his active duty service.  An addendum opinion was requested to more specifically state whether it is "clear and unmistakable" that pre-existing psychiatric disability was not permanently aggravated during the Veteran's 6 months, 13 days of service.  

In a January 2016 addendum opinion, the VA examiner who had conducted the June 2014 VA examination opined that there was clear and unmistakable evidence that the Veteran's psychiatric disorder existed prior to his entry to active duty.  The rationale provided was that during the September 24, 1965 in-service psychiatric evaluation, the Veteran reported experiencing a number of symptoms prior to his military service, including anxious mood (described as "nervous trouble" and "excessive worry"), problems with sleep (being a light sleeper and occasional nightmares), and enuresis (bed wetting).  At that time the Veteran also reported seeking treatment for these conditions prior to his service in 1965 at Lompoc Hospital in California characterized as a "nervous condition".  

The examiner also opined that there was clear and unmistakable evidence that the Veteran's pre-existing psychiatric disorder was not aggravated by an in-service injury or as a result of any incident of service.  The rationale provided was that, as noted in the June 2014 examination, the Veteran reported that following his military service, he sustained periods of employment, had fulfilling long-term relationships, and described having a supportive family.  While the Veteran experienced periods of increased depressed and anxious mood, these coincided with situational stressors, or with alcohol use.  The examiner went on to state that this is within the "normal" range for this diagnosis, and does not represent a worsening of the diagnosis outside the natural progress of the diagnosis.

The Board finds that the medical evidence clearly and unmistakably reflects that the Veteran's psychiatric disorder pre-existed service, and clearly and unmistakably was not aggravated by in-service injury or as a result of any incident of service.  

The burden of clear and unmistakable evidence that the Veteran's disease or injury pre-existed service, is met.  Clear and unmistakable evidence establishes that the pre-existing disability was not aggravated by service.  Therefore, service connection for an acquired psychiatric disability, to include anxiety and depression disorders, and a disability manifested by disturbance of sleep, is not warranted.  There is no reasonable doubt to be resolved in this matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for an acquired psychiatric disability, to include anxiety and depression disorders, and a disability manifested by disturbance of sleep, is denied.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


